COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00301-CV


IN THE INTEREST OF C.M.L., A
CHILD


                                     ------------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant P.D.L. filed a notice of appeal from the trial court’s May 30, 2013

order granting a plea in abatement. On August 28, 2013, we notified P.D.L. of

our concern that we lack jurisdiction over this appeal because the order granting

the plea is neither a final judgment nor an appealable interlocutory order. See

Harper v. Welchem, Inc., 799 S.W.2d 492, 496 (Tex. App.—Houston [14th Dist.]

1990, no writ). We informed P.D.L. that the appeal would be dismissed for want

of jurisdiction unless he or any party desiring to continue the appeal filed a

      1
       See Tex. R. App. P. 47.4.
response showing grounds for continuing the appeal. P.D.L. filed a response,

but it does not show grounds for continuing the appeal. Accordingly, we dismiss

this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: November 14, 2013




                                         2